FILED
                             NOT FOR PUBLICATION                            AUG 15 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JAE WOO PARK,                                    No. 11-70445

               Petitioner,                       Agency No. A089-244-923

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 8, 2012 **

Before:        ALARCÓN, BERZON, and IKUTA, Circuit Judges.

       Jae Woo Park, a native and citizen of Korea, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s (“IJ”) decision denying his motion for a continuance and application for

cancellation for removal. We have jurisdiction under 8 U.S.C. § 1252. We review


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for abuse of discretion the denial of a motion for a continuance, Karapetyan v.

Mukasey, 543 F.3d 1118, 1121 (9th Cir. 2008), superseded by statute on other

grounds as stated in Owino v. Holder, 575 F.3d 956, 958 (9th Cir. 2009) (per

curiam), and review de novo questions of law, Ram v. INS, 243 F.3d 510, 516 (9th

Cir. 2001). We deny the petition for review.

      The IJ did not abuse her discretion in denying Park’s motion for a

continuance where he had known about his hearing date for nine months and had

previously been granted three continuances. See 8 C.F.R. § 1003.29 (IJ has

authority to grant a continuance upon a showing of good cause); Karapetyan, 543
F.3d at 1129.

      Park did not show he was prejudiced by the absence of counsel at his first

hearing where he admitted the charge of removability or at his later merits hearing

where he did not show sufficient hardship to qualify for cancellation of removal, in

that he failed to show how the presence of counsel may have affected the outcome

of his proceedings. See Ram v. Mukasey, 529 F.3d 1238, 1242-43 (“To

demonstrate prejudice, and thus a denial of due process, [petitioner] must show that

the denial of his right to counsel potentially affected the outcome of the

proceedings.”).

      PETITION FOR REVIEW DENIED.


                                           2                                  11-70445